ITEMID: 001-110809
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF GLOTOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 3 - Prohibition of torture (Article 3 - Degrading treatment;Inhuman treatment) (Substantive aspect)
JUDGES: Anatoly Kovler;Elisabeth Steiner;Erik Møse;Julia Laffranque;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska
TEXT: 6. The applicant was born in 1973 and lives in Moscow.
7. From 14 March to 6 October 2005 the applicant was held in remand prison IZ-77/1 in Moscow. He was accommodated in Cell 243 which measured approximately 11 square metres. The cell had one window and the toilet was located inside the cell, separated with a brick partition approximately 1.2 metre in height. It disposed of four sleeping places. Detainees were allowed one hour of outdoor exercise per day.
8. The parties disagreed on the number of inmates in Cell 243.
9. According to the applicant, Cell 243 was constantly overcrowded. It was designed for two inmates but actually housed four persons. He referred to the Court’s findings in respect of the same cell in the case of Starokadomskiy v. Russia (no. 42239/02, §§ 23-24 and 42, 31 July 2008).
10. The Government maintained that the number of detainees in Cell 243 had not exceeded two persons. In support of their position, they enclosed with their observations on the admissibility and merits of the case, a certificate issued by the prison governor on 5 April 2011 and selected pages from the prison population register covering the period between 16 March and 6 October 2005.
11. On 16 January 2012, further to the Court’s request for more detailed factual information on the number of detainees in Cell 243, the Government submitted the following material:
– a certificate issued by the prison governor on 27 December 2011, according to which Cell 243 accommodated two persons during the entire period of the applicant’s detention;
– an undated certificate from the deputy head of the relevant department, according to which there were two detainees in Cell 243;
– every second page from the prison population register covering the period between 14 March and 30 September 2005.
12. On 7 March 2012, in response to the Court’s request for clarifications about the origin of visible corrections of the number of detainees in Cell 243 in the prison population register, the Government submitted that, upon making the enquiries, it had been established that the procedure for filling out the prison population register had been breached which had resulted in “careless filling [out]”, corrections and erasures. The head of the department who was responsible for overseeing the compliance with the procedure could not be disciplined because he had retired in 2006. The Government pointed out that the corrections had not been made “with a purpose to misrepresent reliable information but because of carelessness and inattention of the officers of the pre-trial detention centre”.
VIOLATED_ARTICLES: 3
